— In a negligence action to recover *852damages for personal injuries, the parties cross-appeal from a judgment of the Supreme Court, Nassau County (Roncallo, J.), entered June 18, 1982, which, upon a jury finding that defendant 25 Rank Realty Corp. was 60% negligent and plaintiff was 40% negligent awarded the plaintiff the principal sum of $150,000, upon a jury verdict of $250,000. Judgment reversed, on the facts and as a matter of discretion, and as between plaintiff and defendant 25 Rank Realty Corp. action severed and new trial granted upon the issue of damages only, without costs or disbursements, unless within 20 days after service upon the plaintiff of a copy of the order to be made hereon, with notice of entry, she shall serve and file in the office of the clerk of the Supreme Court, Nassau County, a written stipulation consenting to reduce the verdict to $100,000 and to the entry of an amended judgment accordingly in the amount of $60,000 (60% of $100,000), in which event the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The verdict was excessive to the extent indicated herein. Thompson, J. P., O’Connor, Weinstein and Bracken, JJ., concur.